Citation Nr: 0710568	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-13 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an apportionment 
overpayment of $869.91.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1997 to June 
1999.  The appellant is the mother and custodian of the 
veteran's minor child RJ (initials used to protect the 
identity of the child).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a waiver of recovery of an 
apportionment overpayment of $869.91.  In January 2006, the 
appellant withdrew her request for a Central Office hearing.

In June 2004, the appellant filed a notice of disagreement 
with the apportionment amount arrived at in a March 2004 RO 
decision.  However, this issue is not before the Board 
because the appellant thereafter failed to perfect her appeal 
as to this issue and did not thereafter perfect an appeal to 
the August 2005 RO action which told her that she had failed 
to perfect an appeal to the March 2004 RO decision.  See 
38 C.F.R. §§ 20.200, 20.302(c) (2006) (an appeal requires a 
notice of disagreement and a timely filed substantive appeal 
after issuance of a statement of the case); Roy v. Brown, 
5 Vet. App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "[s]he is statutorily barred 
from appealing the RO decision"). 


FINDINGS OF FACT

1.  The appellant has acted without fraud, misrepresentation, 
or bad faith.

2.  It would be against equity and good conscience to enforce 
the debt of $869.91 against the appellant because collection 
of the indebtedness would deprive her and her six children of 
basic necessities, it would defeat the purpose for which VA 
apportionments are awarded, and she wound not be unjustly 
enriched by the waiver of recovery of this debt.  


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of 
$869.91 in an apportionment overpayment are met.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.102 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the duty to notify and assist 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) arguably do not apply to a claim for waiver of 
overpayment as these types of claims are subject to separate 
notice and development procedures.  See Barger v. Principi, 
16 Vet. App. (2002).  In any event, even assuming some defect 
in the duty to notify or assist, in light of the Board's 
favorable determination discussed in detail below, which 
grants the benefit sought in full, the appellant is not 
prejudiced by proceeding with the adjudication of her appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Claim

The appellant argues that she is entitled to a waiver of the 
$869.91 apportionment overpayment because she was justified 
in assuming that she was entitled to the monies in question 
when they were mistakenly deposited by the RO into her bank 
account after years of ongoing litigation with the veteran in 
which she first requested apportionment by VA and thereafter 
contesting the amount of her apportionment granted by VA.  
She just assumed, given the thousands of dollars in back 
child support owed her by the veteran, that the monies that 
the RO directly deposited into her bank account were in the 
amount they eventually decided she was entitled to.  She also 
argues that collection of the indebtedness would deprive her 
and her six children of basic necessities and would defeat 
the purpose for which VA apportionments are awarded because, 
as it stands, her monthly income which is just over two 
thousand dollars a month is hundreds of dollars short of what 
she needs every month to cover all of her and her children's 
expenses.  

VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  "Bad 
faith" involves unfair or deceptive dealing by one who seeks 
to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. 
§ 1.965(b)(2).

The "equity and good conscience" standard will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment from the 
appellant, and whether recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized.  38 
C.F.R. § 1.965(a).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims 
for benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  
An appellant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102.  When an appellant 
seeks benefits and the evidence is in relative equipoise, the 
appellant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 
9 Vet. App. 518 (1996).

As to the fraud, misrepresentation, and bad faith issue, the 
Board finds, as did the Committee in October 2004, that the 
record does not show that the overpayment is attributable to 
fraud, misrepresentation, or bad faith on the part of the 
claimant because it was the RO that mistakenly deposited the 
monies in her account due to no fault of hers.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965(b).  

As to whether collection of the indebtedness should be waived 
under the principles of equity and good conscience, the Board 
notes that starting in April 2003 the appellant sought 
apportionment of the veteran's VA disability compensation to 
help in the support of his child which she was raising.  
Moreover, the RO contacted the appellant on a number of 
occasions before and after the September 2003 rating decision 
that first granted her claim for apportionment at $44.00 a 
month, effective from July 1, 2003, and the March 2004 rating 
decision that increased her apportionment to $45.00 a month, 
effective from December 1, 2003.  See letters dated in June 
2003, June 2003, September 2003, November 2003, December 
2002, March 2004, June 2004, August 2004, and September 2004.  
However, while the letters advise the appellant to advise VA 
if her circumstances changed, none of them advised her of 
what to do if VA deposited the wrong dollar amount into her 
bank account. 

Moreover, as indicated above and as shown in the court papers 
filed by the claimant, at the time of the overpayment the 
veteran was many thousands of dollars in arrears in his child 
support and the appellant had been trying for years to get a 
greater part of his VA disability monies to help in the 
support of his child.  

Therefore, while some fault must lie with the appellant in 
assuming that she was entitled to these monies, the Board 
finds that given the above history it was within the range of 
probability for her to assume that she was entitled to these 
monies for some reason which the RO had yet to explain to her 
and therefore more fault lies with the RO for mistakenly 
depositing the monies into her account in the first place. 

As to financial hardship, the purpose of the apportionment, 
and unjust enrichment, in numerous statements received from 
the appellant since April 2003 she not only reported that she 
was responsible for the care of six minor children, including 
at least one of the veteran's, but her income was 
insufficient to cover her monthly expenses.  See VA Forms 
5655, Financial Status Report, dated in June 2003 and 
September 2004; statements in support of claims dated in July 
2003, January 2004, June 2004, September 2004, October 2004, 
and December 2004.  

Specifically, the June 2003 VA Form 5655 listed her monthly 
income as $1,070.00 (all from child support from another 
marriage) and her monthly expenses as $1,432.00 ($237.00 in 
rent, $500.00 in food, $235.00 in utilities, and $460 in 
other expenses).  Similarly, the September 2004 VA Form 5655 
listed her monthly income as $1,070.00 (all from child 
support) and her monthly expenses as $1,070.00 ($225.00 in 
rent, $150.00 in food, $300.00 in utilities, $290.00 in other 
expenses, and $105.00 in payments on installment debts).  
And, the October 2004 statement in support of claim listed 
her monthly income as $2,200.00, reported she had $25.00 in 
the bank, and listed her monthly expenses as $2,880.00 
($705.00 in rent, $225.00 in food, $291.00 in utilities, and 
$1,659.00 in other expenses).  

Given the above financial picture, the Board finds that to 
seek reimbursement of these monies would cause the appellant 
and her six children undue financial hardship and defeat the 
purpose for which the benefits were intended, i.e., to help 
the claimant care for the veteran's child.  38 C.F.R. 
§ 1.965(a).  Furthermore, as her income and assets are 
limited, her failure to pay the indebtedness would not result 
in unjust enrichment.  Id.

In light of the many mitigating circumstances described 
above, the Board finds that it would be against equity and 
good conscience to enforce recovery of the debt of $869.91 
against the appellant.  Accordingly, a waiver of recovery of 
an apportionment overpayment of $869.91 is warranted.  


ORDER

A waiver of recovery of an apportionment overpayment of 
$869.91 is granted. 



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


